DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/25/22 was filed after the mailing date of the notice of allowance on 5/20/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: The prior art of record, taken alone or in combination, fails to disclose or render obvious an optical beam steering device comprising, among other things, wherein a profile of said output beam comprises a diverging beam, wherein said output beam profile is adjusted according to a positioning of said output fiber ends with respect to said focal plane of said lens. 
The closest relevant prior art of record, Khalid et al. (“10Gbps Indoor Optical Wireless Communication Employing 2D Passive Beam Steering based On Arrayed Waveguide Gratings”, 2016 IEEE Photonics Society Summer Topical Meeting Series (SUM), 2016, pp. 134-135, 25 August 2016), teaches positioning the 2D fiber array in the focal plane of the lens (pg. 135 col. 1, section III, par. 2) but expressly fails to teach or suggest the beam diverging or adjusting the output beam as claimed. Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khalid et al. (“10Gbps Indoor Optical Wireless Communication Employing 2D Passive Beam Steering based On Arrayed Waveguide Gratings”, 2016 IEEE Photonics Society Summer Topical Meeting Series (SUM), 2016, pp. 134-135, 25 August 2016).

	In Re claim 1, Khalid et al. teaches an optical beam steering device, comprising:
a) an input optical fiber (EDFA, section III) carrying multiple input optical signals, wherein each of said multiple input optical signals comprises a unique wavelength (section III, the channels);
b) an arrayed waveguide grating router (AWGR) (AWG) having multiple output fibers (2D fiber array), wherein said input optical fiber is connected to said AWGR (section III), wherein distal ends of said multiple output fibers are arranged in an NxM two-dimensional fiber array where N>1 and M>1 (9 x 9 array), wherein each of said multiple input optical signals is routed by said AWGR according to said unique wavelength to a unique one of said multiple output fibers in said two-dimensional fiber array (spaced wavelengths across the C band, section III); and
c) a lens (lens), wherein said distal ends of said multiple output fibers are disposed proximal to a focal plane of said lens (f, as seen in figs. 2 and 3 and section III), wherein for each unique position of each of said distal ends with respect to said lens, each of said multiple input optical signals is steered at a unique angle as an output beam emitted from said lens (fig. 2 section II), wherein changing said unique wavelength changes said unique angle (corresponding spot) for two-dimensional beam steering (section II, last par. pg. 134).

In Re claim 2, Khalid et al. teaches wherein said two-dimensional fiber array is configured for scanning with discrete steps in both two dimensional angular directions when said unique wavelength is varied (each wavelength is applied to a desired output fiber which are arranged in two dimensions, each channel possessing a unique wavelength, thus unique angle output).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/            Primary Examiner, Art Unit 2874